32 Mich. App. 278 (1971)
188 N.W.2d 164
PEOPLE
v.
JAMES
Docket No. 9114.
Michigan Court of Appeals.
Decided April 1, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, James J. Rostash, Prosecuting Attorney, and John R. Whitehouse, Assistant Prosecuting Attorney, for the people.
Patricia Costello, for defendant on appeal.
Before: BRONSON, P.J., and R.B. BURNS and HOFF,[*] JJ.
PER CURIAM.
Defendant appeals his nonjury-trial conviction of unarmed robbery. MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). His appeal asserts *279 there was not sufficient evidence as a matter of law to support his conviction.
Appellate courts do not constitute reviewing fact finders and do not hear cases anew upon the evidence presented in a criminal case. People v. Eagger (1966), 4 Mich App 449; People v. Arither Thomas (1967), 7 Mich App 103. Further, the test is not whether the verdict is against the great weight of the evidence, but whether the evidence warrants a finding of guilty beyond a reasonable doubt of the crime charged. People v. Williams (1962), 368 Mich 494, 501; People v. Schram (1965), 1 Mich App 279; People v. Jones (1965), 1 Mich App 633; People v. Washington (1966), 4 Mich App 453; People v. Galarno (1966), 3 Mich App 491.
The victim in this case was Amado Settles. Defendant admitted he knew that Amado Settles wanted to procure the services of a girl and further that he knew Amado Settles was carrying a substantial amount of money. The evidence shows Amado Settles walked around "behind" the Traffic Jam Bar where he was grabbed, beaten and robbed of his money by a small group of men. The evidence further shows that defendant was one of the men who beat Amado Settles. The only reasonable inference which the trial court, sitting without a jury, could draw from these facts was that defendant willingly and knowingly participated with others in a plan or scheme to rob Amado Settles while unarmed.
Where there is evidence from which the court could reasonably find a defendant guilty beyond a reasonable doubt, a reviewing court will not interfere with the trier of the facts' determination. People v. Ford (1969), 19 Mich App 519, 521, dealing with armed robbery in a jury trial.
*280 In the instant case there was ample evidence to support a finding of guilty beyond a reasonable doubt by the trial court. Defendant was given a fair and impartial trial and there was no miscarriage of justice. MCLA § 769.26 (Stat Ann 1954 Rev § 28.1096).
Judgment affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.